Citation Nr: 0426949	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left maxillary 
sinusitis status post-operative, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for left nasal polyp 
status post-operative.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) hearing 
in March 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

In January 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on 
behalf of the veteran in September 2004.


FINDINGS OF FACT

1.  The veteran's current compensable evaluation is protected 
against a reduction.

2.  The veteran's left maxillary sinusitis manifests 
subjectively with complaints of persistent nasal obstruction 
on the left side with drainage, numbness on the left side of 
the cheek, and pain in the left temple area.  It manifests 
clinically with septal deviation to the left, with 
approximately 40 percent obstruction of the left nasal cavity 
and minimal clear drainage in both nasal cavities.  There is 
no tenderness over the frontal or maxillary sinuses, and 
there are no palpable masses or mucosal lesions of the oral 
cavity and oropharynx.

3.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, have not been more 
nearly approximated.

4.  The veteran's left nasal polyp disorder manifests with 
no evidence of nasal masses or polyps.

5.  Greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side has not been 
more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
left maxillary sinusitis status post-operative have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2003).

2.  The requirements for a compensable rating for left nasal 
polyp status post-operative have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 
6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in February 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that he could submit evidence that his 
sinusitis had increased in severity, and that the evidence 
could be a statement from his doctor, others who had 
knowledge of his condition, or his own statement.  The letter 
also informed the veteran that, as an alternative, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also specifically 
informed the veteran that he had the opportunity to submit 
any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, arranged for appropriate examinations, 
and accounted for the private medical evidence submitted by 
the veteran.  Neither the veteran nor his representative 
asserts that there is any additional documentary evidence to 
be obtained or that there is a request for development which 
has not been acted upon.  The Board notes the veteran's 
representative's assertion that the April 2004 examination 
was inadequate and will discuss it in the analysis section of 
this decision.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

Factual background.

Historically, an April 1956 rating decision granted service 
connection for residuals of maxillary sinusitis with polyp, 
which was evaluated as noncompensable.  A September 1975 
rating decision granted a 10 percent evaluation, effective 
April 2, 1974.  The veteran submitted his current claim for 
an increase in December 2001.  The June 2002 rating decision 
denied the claim.

The April 2002 VA examination report reflects that the 
veteran reported continued left side obstruction, pressure in 
the left side of his head, clear nasal discharge from the 
left nostril, and hypesthesia of his left cheek area.  The 
veteran also reported that he used over-the-counter 
medications and denied any treatment with nasal inhalers or 
oral medications.  He also denied any allergic rhinitis.  
Physical examination revealed nasal septal deviation to the 
left and mild mucosal swelling, with about 40 percent to 50 
percent obstruction of the left nasal cavity.  There was 
evidence of clear discharge.  There were no masses or polyps 
in either nasal cavity.  Examination of the oral cavity 
revealed no apparent swelling or masses, and the oral mucosa 
were normal.  There was hypesthesia on the left V2 
distribution.  The extraocular movements were intact 
bilaterally, which indicated intact III through VI cranial 
nerves.  The facial nerve was intact and symmetric 
bilaterally, and there was no palpable neck masses.  The 
examiner noted that the veteran's hypesthesia was suggestive 
of potential sequelae of the nasal surgical procedure he had.  
The examiner also noted the possibility of chronic rhinitis.

A September 2002 private report from P.J.G., MD, the 
veteran's private care provider, reflects that the veteran 
reported continued left facial pain, with some numbness, in 
the left hemi-cranium, and pain in his teeth when he chews, 
which required that he have his teeth ground down.

At the VTC, the veteran testified that, as a result of his 
service-connected sinus condition, he experienced constant 
numbness on the left side of his face, a constant runny nose, 
and difficulty chewing on the left side of his mouth.  
Transcript (T), pp. 3-5.  Further, the veteran related that 
he had pressure in the area of his left temple, status post-
surgery, and his symptoms disrupted his sleep.  While eating, 
he tires from switching his food from one side of his mouth 
to the other while chewing, and eventually he vomits.  T, pp. 
6-7, 9.

An August 2003 VA treatment note reflects that the veteran 
was assessed to have viral rhinitis.  He was prescribed 
Guafenasin and Cepacol lozenges for sore throat.  He also was 
instructed to increase his fluids, to rest, and to call if 
fever, chills, or hemoptysis developed.

The April 2004 VA examination report reflects that the 
veteran reported persistent nasal obstruction on the left 
side with drainage, numbness on the left side of the cheek, 
and pain in the left temple area.  The veteran was unable to 
indicate the nature or color of the drainage when asked by 
the examiner.  The veteran denied any medical treatment for 
his complaints.  Physical examination revealed septal 
deviation to the left, with approximately 40 percent 
obstruction of the left nasal cavity and minimal clear 
drainage in both nasal cavities.  There was no evidence of 
nasal masses or polyps.  There was no tenderness over the 
frontal or maxillary sinuses, and there were no palpable 
masses or mucosal lesions of the oral cavity and oropharynx.  
There were no masses or tenderness in the neck, and the 
veteran's temporomandibular joints (TMJ) were nontender to 
palpation.  No crepitus was elicited with movement of the 
jaw.  Cranial nerve examination revealed hypesthesia over the 
left maxillary division of the trigeminal nerve.  The 
extraocular movements were intact and symmetric bilaterally.  
Facial function was normal on both sides.  The examiner noted 
the veteran's Caldwell-Luc procedure for his left maxillary 
sinus to remove a polyp, and that he has continued sinonasal 
symptoms, as well as numbness over the left cheek, as 
residuals of the procedure.  The examiner noted that the 
veteran's pain in his left temple region is of uncertain 
etiology.  The examiner also noted that the veteran did not 
appear to have any TMJ problems.  The examiner opined that, 
clinically there has been no progression of the veteran's 
disorder since the April 2002 examination. 
The veteran's representative asserts that the April 2004 
examination was inadequate for appellate review of the 
veteran's evaluation.  Specifically, the representative 
asserts that the examination did not inquire into 
incapacitating episodes or the occurrence of purulent 
discharge, or other criteria of DC 6513.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, allows an evaluation of 10 
percent.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, allows an 
evaluation of 30 percent.  38 C.F.R. § 4.97, DC 6513.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id., Note.

The Board notes that the veteran's 10 percent evaluation for 
left maxillary sinusitis is protected against reduction, as 
it has been in effect for 20 years.  38 C.F.R. § 3.951(b) 
(2003).  The Board also notes that a May 2004 rating decision 
granted service connection for hypesthesia of the left 
trigeminal nerve as secondary to the maxillary sinusitis 
post-operative residuals, with an evaluation of 10 percent, 
effective May 14, 2001.

Initially, the Board acknowledges but disagrees with the 
assertion of the veteran's representative regarding the 
adequacy of the recent VA examination.  The examination 
reports reflect that the examiner queried the veteran as to 
his history of treatment and the nature of the daily nasal 
discharge he claimed to experience.  The veteran denied 
medical treatment specifically for his service-connected 
disorder, and the examination revealed his discharge to be 
clear.  Thus, the examination reports show that the veteran 
does not manifest the required criteria.  The Board finds the 
examination to be adequate for the purpose of reviewing the 
veteran's appeal.

The Board finds that the medical evidence of record does not 
show the veteran to more nearly approximate the higher 
evaluation of 30 percent for his maxillary sinusitis.  
38 C.F.R. §§ 4.3, 4.7 (2003).  There is absolutely no 
evidence of incapacitating episodes, as defined by the rating 
criteria, or prolonged treatment with antibiotics.  The 
August 2003 treatment note which reflects a prescription for 
viral rhinitis makes no mention of any prior prescriptions or 
that the veteran previously was instructed to remain in bed.  
The note advised rest but not bed rest.  Further, the April 
2004 examination report reflects that what nasal discharge 
was present was clear, and there was no report of headaches.  
The veteran's pain was diagnosed as related to a separate 
residual.  Thus, the evidence of record clearly shows that 
the veteran's symptomatology does not more nearly approximate 
the criteria for a higher rating of 30 percent.  DC 6513.  
Therefore, the Board finds that the veteran is appropriately 
evaluated at 10 percent for his left maxillary sinusitis 
status post-operative.  38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6513 
(2003).  

The Board also finds that the veteran does not more nearly 
approximate a compensable evaluation for his left nasal polyp 
status post-operative.  Traumatic deviation of the nasal 
septal, with 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side, allows an 
evaluation of 10 percent.  38 C.F.R. § 4.97, DC 6502 (2003).  
The April 2004 examination report reflects that the veteran 
manifests obstruction solely on the left side and only to a 
degree of 40 percent.  Thus, he does not more nearly 
approximate a compensable evaluation for his left nasal polyp 
post-operative residuals.  38 C.F.R. §§ 4.3, 4.7 (2003).


ORDER

Entitlement to a rating in excess of 10 percent for left 
maxillary sinusitis status post-operative, is denied.

Entitlement to a compensable rating for left nasal polyp 
status post-operative is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



